Citation Nr: 1534019	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  13-07 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, claimed as due to exposure to test agents used during Project Shipboard Hazard and Defense (SHAD).

2.  Entitlement to service connection for diabetes mellitus type II, claimed as due to exposure to test agents used during Project SHAD.

3.  Entitlement to service connection for coronary artery disease (CAD), claimed as due to exposure to test agents used during Project SHAD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

Regarding the claim of service connection for an acquired psychiatric disorder, the claim was certified on appeal as one solely for personality disorder, consistent with the Veteran's express characterization of the claim.  However, given the evidence of record indicating a diagnosis of depression, the Board has recharacterized the claim more broadly as reflected on the title page.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).


REMAND

VA and private treatment records show that the Veteran has been diagnosed with depression, diabetes mellitus type II, and CAD and has sought treatment for these conditions.  The Veteran claims that all of those conditions are due to his in-service participation in Project SHAD, while stationed at Hickam Air Force Base, and the resulting exposure to test agents given through a series of inoculations.  See April 2010 VA Form 21-526 Application for Compensation.  According to notes recorded by a VA treating physician, the Veteran reported that while on a naval vessel in service, he did nothing but eat, sleep, and get shots, and they were told it was preparation for going to Vietnam.  See July 28, 2010, VA mental health treatment notes.

The Board notes that there is no specific statute or regulation pertaining to the development of such claims, but development guidance is provided by VA Fast Letter 02-24 (Sept. 2002).  It is not evident in the record that the development specified therein was completed in full.  While the evidence contains an email from the RO, dated July 15, 2010, apparently written as directed by VA Fast Letter 02-24, an official response to that email regarding the Veteran's Project SHAD participation does not appear to be currently associated with the claims file.  The May 2011 rating decision and December 2012 statement of the case indicate that the Veteran's participation in Project SHAD was not verified.  As such, an official response from the appropriate authority regarding the Veteran's SHAD participation should be obtained on remand, pursuant to VA's duty to assist.  See 38 C.F.R. § 3.159(c) (2014).

On remand, the Veteran should also be asked to provide any additional information regarding his assertion that he was involved in Project SHAD so as to assist in establishing the contention.

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify the naval vessel on which he contends he received inoculations as part of Project SHAD and to provide dates and locations regarding such service.  

2.  Undertake appropriate development in accordance with VA Fast Letter 02-24 to establish whether the Veteran participated in Project SHAD and make findings to that effect for the record.

If the Veteran's participation in Project SHAD is not verified, then records explicitly stating such a finding, from the appropriate authority, should be associated with the claims file.

If the Veteran's participation in Project SHAD is verified, then the RO should accomplish any additional development deemed necessary.

3.  After the development requested above has been completed to the extent possible, and any additional development deemed necessary is accomplished, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

